                IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                         WESTERN DIVISION

                         CIVIL ACTION NO. 5:19-cv-137

AMANDA LITTLE                                  )
                                               )
                          Plaintiff,           )
                                               )
                v.                             )     PETITION FOR REMOVAL
                                               )      OF CIVIL ACTION 19 CVS
NORTH CAROLINA                                 )     3610 FROM WAKE COUNTY
DEPARTMENT                                     )         SUPERIOR COURT
JUSTICE                                        )
                        Defendant.             )
____________________________________           )


      NOW COMES, Defendant, North Carolina Department of Justice (“NCDOJ”)

by and through its counsel, Joseph E. Elder, Assistant Attorney General, and files

the following Petition for Removal of Civil Action and shows as follows:

      1.     The North Carolina Department of Justice is the defendant in a civil

action originally filed on March 5, 2019, in the Superior Court of Wake County,

North Carolina, Case No. 19 CVS 3610.

      2.     Defendant was served with summons and complaint by certified mail

on March 11, 2019. This removal is timely under 28 U.S.C. § 1446(b)(1) since it is

filed within thirty days after receipt of the Complaint.

      3.     The Complaint purports to allege a cause of action which arises under

federal law, specifically Title VII of Civil Rights Act of 1964 and Title I of the

Americans with Disabilities Act.


                                           1



           Case 5:19-cv-00137-FL Document 3 Filed 04/09/19 Page 1 of 4
        4.     Because Plaintiff purports to bring claims arising under the laws of the

United States, this Court has original jurisdiction over these claims. 28 U.S.C. §

1331.

        5.     Because Plaintiff’s claims are within this Court’s original jurisdiction,

Defendant may remove the action to this Court. 28 U.S.C. § 1441(a).

        6.     Copies of all process and pleadings in possession of Defendant’s

counsel are attached to this petition as Exhibit A through D. Defendant is also

filing in Wake County Superior Court, formal notice of this petition for removal, as

required by 28 U.S.C. § 1446(d), and is causing, a complete copy of the state court

file to be filed in this Court.

        WHEREFORE, Defendant North Carolina Department of Justice asks that

Civil Action 19 CVS 3610 be removed from Wake County Superior Court to the

United States District Court for the Eastern District of North Carolina.

        Respectfully submitted this the 9th day of April, 2019.

                                                JOSH STEIN
                                                ATTORNEY GENERAL

                                                /s/Joseph E. Elder
                                                Submitted electronically
                                                Joseph E. Elder
                                                Assistant Attorney General
                                                N.C. State Bar No. 28507
                                                Email: jelder@ncdoj.gov

                                                Jason Rosser
                                                Assistant Attorney General
                                                N.C. State Bar No. 37753
                                                Email: jrosser@ncdoj.gov

                                            2



             Case 5:19-cv-00137-FL Document 3 Filed 04/09/19 Page 2 of 4
                                 N.C. Department of Justice
                                 P.O. Box 629
                                 Raleigh, North Carolina 27602
                                 (919) 716-6860
                                 Fax: (919) 716-6756
                                 Attorneys for Defendants




                             3



Case 5:19-cv-00137-FL Document 3 Filed 04/09/19 Page 3 of 4
                           CERTIFICATE OF SERVICE

      I do hereby certify that the undersigned has this date served the foregoing
PETITION FOR REMOVAL OF CIVIL ACTION 19 CVS 3610 upon all other
parties to this cause by the following means:

      [ ]     Hand-delivering a copy to the attorney(s).

      [x]     Placing a copy of the above document in the United States Mail, first-
              class postage paid addressed to those listed below.

      [ ]     Via facsimile.

      [x]     Via electronic mail as addressed to those listed below.

       ADDRESSEE(S):

       Charles E. Monteith, Jr.
       Monteith Law, PLLC
       9121 Anson Way, Suite 200
       Raleigh, NC 27615
       charles@monteithlawnc.com

      This the 9th day of April, 2019.


                                               /s/ Joseph E. Elder
                                               Submitted electronically
                                               Joseph E. Elder
                                               Assistant Attorney General




            Case 5:19-cv-00137-FL Document 3 Filed 04/09/19 Page 4 of 4
